693 S.W.2d 903 (1985)
Jon A. TATUM, Movant-Appellant,
v.
STATE of Missouri, Respondent.
No. 14066.
Missouri Court of Appeals, Southern District, Division Two.
July 1, 1985.
*904 Dan K. Purdy, Osceola, for movant-appellant.
William L. Webster, Atty. Gen., T. Chad Farris, Asst. Atty. Gen., Jefferson City, for respondent.
PREWITT, Chief Judge.
Movant was convicted of assault in the first degree and sentenced to 15 years' imprisonment. That conviction was affirmed on appeal. See State v. Tatum, 653 S.W.2d 241 (Mo.App.1983). Movant filed a motion under Rule 27.26 seeking to vacate the conviction because he received ineffective assistance of counsel. Following an evidentiary hearing the trial court made extensive findings of fact and conclusions of law and entered judgment denying the motion. Movant appeals.
To sustain a claim of ineffective assistance of counsel movant must establish that there was a reasonable probability that, but for counsel's unprofessional errors, the result of the proceeding would have been different; a reasonable probability being a probability sufficient to undermine confidence in the outcome. Rainwater v. State, 676 S.W.2d 310, 311 (Mo.App. 1984).
Movant has the burden of establishing his grounds for relief by a preponderance of the evidence. Rule 27.26(f). Our review is limited to determining whether the findings, conclusions and judgment are clearly erroneous. Rule 27.26(j).
Testimony of his trial attorney refuted movant's contentions. Assessing the credibility of the witnesses was for the trial court. Trimble v. State, 588 S.W.2d 168, 170 (Mo.App.1979). The judgment of the trial court was based on findings of fact which were not clearly erroneous and no error of law appears. A further opinion would have no precedential value.
The judgment is affirmed in compliance with Rule 84.16(b).
HOGAN, P.J., and MAUS and CROW, JJ., concur.